452 S.E.2d 807 (1994)
Herman BEST
v.
DUKE UNIVERSITY, trading and doing business as Duke University Hospital and Duke Medical Center.
No. 51PA94.
Supreme Court of North Carolina.
December 8, 1994.
Alene M. Mercer, Kari L. Russwurm, Raleigh, for Duke University, et al.
Robert R. Seidel, Durham, R. Marie Sides, Chapel Hill, for Best.
Isaac T. Avery, III, Sp. Deputy Atty. Gen., for State, ex rel., Michael Easley.
Thomas D. Haigwood, Dist. Atty., for Conference of DA of NC.
Ronald Hall, President, for Assoc. of Police Attorneys.
James Rogers, Durham, for NC Assoc. of Police Attys.
Prior report: 337 N.C. 742, 448 S.E.2d 506.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of December 1994."